USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 1 of 10


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

    KENNETH RACKEMANN,

                      Plaintiff,

         v.                                        CAUSE NO. 3:20-CV-214-DRL-MGG

    JOHN GALIPEAU, ANDREW LIAW,
    JANICE WEST, DOWNEY, and
    MOONIER,

                      Defendants.

                                    OPINION & ORDER

        Kenneth Rackemann is a prisoner at the Westville Control Unit. ECF 32. Without

a lawyer, he filed an amended complaint setting out six counts against eighteen

defendants.1 Id. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against an

immune defendant. “[T]o state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1)




1The complaint includes two paragraphs titled, “Count Five.” ECF 32 at ¶¶ 89 and 90. The
complaint lists nineteen defendants, but Nurse Practitioner Rhonda Adkins is listed twice. ECF
32 at ¶¶ 21 and 22.
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 2 of 10


that defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In count one, Mr. Rackemann alleges a Monell claim against nine defendants:

Warden John Galipeau, Executive Assistant Dave Leonard, Major Chad Cornett,

Correctional Officer John Harvil, Correctional Officer John Salyer, Captain Heard,

Captain Jason Smiley, Nurse Dorthy Livers, and Wexford of Indiana, LLC. ECF 32 ¶ 85.

All of these defendants are individuals except Wexford, which is a private company hired

by the Indiana Department of Correction to provide healthcare in Indiana’s prisons. “[I]n

the Eighth Amendment context, [Monell] claims may only be maintained against a

municipality.” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) citing Farmer v.

Brennan, 511 U.S. 825, 841 (1994). Accordingly, count one doesn’t state a claim against any

of these eight individual defendants because they are not municipalities.

       Wexford is not a municipality, but a private company performing a state function;

it can be held liable to the same extent as a municipal entity under Monell v. Dep’t of Soc.

Servs. of City of New York, 436 U.S. 658 (1978), see Rice v. Corr. Med. Servs., 675 F.3d 650, 675

(7th Cir. 2012), “when execution of a [corporation’s] policy or custom . . . inflicts the

injury,” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). Here, Mr. Rackemann alleges

he received delayed treatment because of scheduling and staffing deficiencies “despite

explicit policies (HCSD-2.25, Health Evaluation of Offenders in Segregation; HCSD-2.04,

Access-to Care).“ ECF 32 ¶ 85. Thus, Mr. Rackemann is not alleging that a Wexford policy

delayed his treatment. Rather, he alleges his treatment was delayed because of a custom

of scheduling and staffing deficiencies that were contrary to Wexford policies.


                                               2
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 3 of 10


        In count five,2 Mr. Rackemann lists ten purported Wexford customs he alleges

caused him harm:

        (1) requiring employees to deny medical care for renal kidney stones due
        to budgetary constraints, (2) requiring employees not to refer inmates to
        off-site specialists for renal kidney stones, (3) requiring employees to ignore
        or minimize medical needs which might require off-site care for renal
        kidney stones, (4) maintaining insufficient staffing levels, (5) failing to
        properly process requests for medical care at WCU, (6) failing to train and
        supervise employees, (7) failing to discipline employees who neglected
        inmates’ serious medical needs, (8) failing to require proper documentation
        for renal kidney stones, (9) failing to provide pain medication for renal
        kidney stones, and (10) delaying or cancelling scheduled appointments . . ..

ECF 32 ¶ 89. That said, he hasn’t alleged facts from which it can be plausibly inferred that

any of these were Wexford customs and not merely isolated errors or omissions by

individual employees.

        A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint




2 The  complaint includes two paragraphs titled, “Count Five.” ECF 32 at ¶¶ 89 and 90. This is the
first “Count Five” in paragraph 89.


                                               3
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 4 of 10


has alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to her that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original). Because the

complaint doesn’t include facts from which it can be plausibly inferred that Mr.

Rackemann was injured by a custom of Wexford, counts one and five don’t state claims

against Wexford.

       In count two, Mr. Rackemann alleges Nurse Practitioner Janice West, Nurse

Practitioner Downey, and Wexford of Indiana, LLC denied him constitutionally adequate

medical treatment on April 15, 2019, and May 9, 2019. ECF 32 ¶ 86. In count three, he

alleges Nurse Practitioner Sylvia Monnier and Wexford of Indiana, LLC denied him

constitutionally adequate medical treatment on June 21, 2019. ECF 32 ¶ 87. In both counts,

Wexford is alleged to have employed these nurse practitioners. However, there is no

general respondeat superior liability under 42 U.S.C. § 1983, and companies are not liable

merely because they employ someone. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009).

Counts two and three thus don’t state claims against Wexford.

       As for Nurse Practitioners West and Downey, Mr. Rackemann alleges he told them

he was urinating blood and in severe pain on April 15, 2019 and May 9, 2019. He says

they refused him any medical treatment. As for Nurse Practitioner Moonier, he told her

the same things on June 21, 2019, and she too allegedly refused him any medical

treatment. Inmates are entitled to receive constitutionally adequate medical care. Estelle


                                            4
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 5 of 10


v. Gamble, 429 U.S. 97, 104–05 (1976). Prisoners are “not entitled to demand specific care[,

nor are they] entitled to the best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir.

1997).

         For medical professionals to be held liable for deliberate indifference to an

inmate’s medical needs, they must make a decision that represents “such a substantial

departure from accepted professional judgment, practice, or standards, as to demonstrate

that the person responsible actually did not base the decision on such a judgment.”

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

         [M]edical professionals are not required to provide proper medical
         treatment to prisoners, but rather they must provide medical treatment that
         reflects “professional judgment, practice, or standards. There is not one
         proper way to practice medicine in a prison, but rather a range of acceptable
         courses based on prevailing standards in the field. The Constitution is not
         a medical code that mandates specific medical treatment.

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks, citations, parenthesis,

and brackets omitted; emphasis added). “[A] disagreement with medical professionals .

. . does not state a cognizable Eighth Amendment claim.” Ciarpaglini v. Saini, 352 F.3d 328,

331 (7th Cir. 2003). Courts “defer to medical professionals’ treatment decisions unless

there is evidence that no minimally competent professional would have so responded

under those circumstances.” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th

Cir. 2019) (quotation marks and citation omitted).

         Though each Nurse Practitioners may have been acting within the scope of

professional judgment, giving Mr. Rackemann the benefit of the inferences to which he




                                               5
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 6 of 10


is entitled at the pleading stage of this proceeding, he has plausibly alleged they were

deliberately indifferent to his need for medical treatment on these three occasions.

       In count four, Mr. Rackemann alleges Dr. Andrew Liaw and Wexford of Indiana,

LLC denied him constitutionally adequate medical treatment. ECF 32 ¶ 88. As with

counts two and three, the complaint doesn’t state a claim against Wexford. See Burks, 555

F.3d at 594. As for Dr. Liaw, he is alleged to have received an email on May 5, 2019, saying

Mr. Rackemann had blood in his urine and was in severe pain. Nevertheless, Dr. Liaw

did not see him for an appointment until July 10, 2019. Mr. Rackemann also alleges Dr.

Liaw denied him constitutionally adequate medical treatment following surgery on July

17, 2019. Additionally, he alleges Dr. Liaw replaced his Narco with Naprosyn and

cancelled his post-operative appointment. Finally, he alleges that since February 13, 2020,

Dr. Liaw has limited him to over-the-counter medication for the severe pain caused by

his two left renal kidney stones.

       Whether and how pain associated with medical treatment should be
       mitigated is for doctors to decide free from judicial interference, except in
       the most extreme situations. A prisoner’s dissatisfaction with a doctor’s
       prescribed course of treatment does not give rise to a constitutional claim
       unless the medical treatment is so blatantly inappropriate as to evidence
       intentional mistreatment likely to seriously aggravate the prisoner’s
       condition.

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (quotation marks and citation omitted).

This is why courts “defer to medical professionals’ treatment decisions unless there is

evidence that no minimally competent professional would have so responded under

those circumstances.” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th Cir.

2019) (quotation marks and citation omitted). “The Constitution is not a medical code


                                            6
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 7 of 10


that mandates specific medical treatment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir.

2008). It may be Dr. Liaw was acting withing the scope of professional judgment; but

again, giving Mr. Rackemann the benefit of the inferences to which he is entitled at the

pleading stage of this proceeding, these allegations state a claim.

        In count six,3 Mr. Rackemann alleges Nurse Practitioner Craft, Registered Nurse

Francis, Nurse Practitioner Allen, Nurse Practitioner Perdue, and Nurse Practitioner

Rhonda Adkins denied him constitutionally adequate medical care. ECF 32 ¶ 90.

Specifically, he alleges he saw Nurse Practitioner Adkins on February 13, 2020. During

that visit, she obtained a urine sample and received orders from Dr. Liaw for an x-ray.

Mr. Rackemann is suing Nurse Practitioner Adkins because she did not provide him with

prescription medication for his pain, but Dr. Liaw had not authorized prescription pain

medication. So she was not acting outside the scope of professional judgment to have

refused to dispense a non-prescribed medication.

        As for Nurse Practitioner Craft, Registered Nurse Francis, Nurse Practitioner

Allen, and Nurse Practitioner Perdue, Mr. Rackemann alleges they see him daily when

they dispense medication in his housing unit. He alleges that at other times of the day,

they will not visit him when called about his ongoing pain and bloody urine caused by

his two left renal kidney stones. He alleges they refuse to give him prescription pain

medication and tell him Dr. Liaw has recommended he drink more water so the stones

will pass on their own. Given that he is seen daily and that he alleges his condition is not



3 The complaint includes two paragraphs titled, “Count Five.” ECF 32 at ¶¶ 89 and 90. This is
the second “Count Five” in paragraph 90. Thus, it is called count six here.


                                              7
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 8 of 10


substantially different for many months, it is not outside the scope of professional

judgment for them to not visit him every time they are called and to follow Dr. Liaw’s

orders as to his medication and hydration recommendations. The allegations in count six

don’t state a claim.

       In addition to seeking monetary damages, Mr. Rackemann alleges he is not now

receiving constitutionally adequate medical care for his two left renal kidney stones and

seeks permanent injunctive relief to obtain such care. The Westville Correctional Facility

Warden has both the authority and the responsibility to ensure that inmates are provided

constitutionally adequate medical treatment as required by the Eighth Amendment. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Thus, Mr. Rackemann will be

allowed to proceed against John Galipeau in his official capacity as the Warden of the

Westville Correctional Facility for permanent injunctive relief.

       For these reasons, the court:

       (1) LIFTS the stay;

       (2) GRANTS Kenneth Rackemann leave to proceed against Nurse Practitioners

Janice West and Downey in their individual capacities for compensatory and punitive

damages for denying him constitutionally adequate medical treatment by not scheduling

a doctor’s appointment and for not giving him non-prescription pain relievers on April

15, 2019 and May 5, 2019, in violation of the Eighth Amendment;

       (3) GRANTS Kenneth Rackemann leave to proceed against Nurse Moonier in her

individual capacity for compensatory and punitive damages for denying him

constitutionally adequate medical treatment by not scheduling a doctor’s appointment


                                            8
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 9 of 10


and for not giving him non-prescription pain relievers on June 21, 2019, in violation of

the Eighth Amendment;

      (4) GRANTS Kenneth Rackemann leave to proceed against Dr. Liaw in his

individual capacity for compensatory and punitive damages for denying him

constitutionally adequate medical treatment for blood in his urine and severe pain by

delaying a medically necessary doctor’s appointment from May 5, 2019 to July 10, 2019,

in violation of the Eighth Amendment;

      (5) GRANTS Kenneth Rackemann leave to proceed against Dr. Liaw in his

individual capacity for compensatory and punitive damages for denying him

constitutionally adequate medical treatment by denying him medically necessary

medication and post-surgical medical care following his July 17, 2019 operation in

violation of the Eighth Amendment;

      (6) GRANTS Kenneth Rackemann leave to proceed against Dr. Liaw in his

individual capacity for compensatory and punitive damages for denying him

constitutionally adequate medical treatment by denying him prescription medication for

the pain caused by his two left renal kidney stones since February 13, 2020, in violation

of the Eighth Amendment;

      (7) GRANTS Kenneth Rackemann leave to proceed against John Galipeau in his

official capacity as the Westville Correctional Facility Warden to obtain permanent

injunctive relief to obtain constitutionally adequate medical treatment for his two left

renal kidney stones as required by the Eighth Amendment;

      (8) DISMISSES all other claims;


                                            9
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 34 filed 10/23/20 page 10 of 10


        (9) DISMISSES John Harvil, Wexford of Indiana, LLC, Dave Leonard, Chad

 Cornett, John Salyer, Mr. Heard, Jason Smiley, Dorthy Livers, Rhonda Adkins, Phillip

 Perdue, Ms. Allen, Mr. Francis, and Ms. Craft;

        (10) DIRECTS the Clerk to request Waiver of Service from (and if necessary the

 United States Marshals Service to serve process on)4 Janice West, Downey, and Moonier

 at Wexford of Indiana, LLC, with a copy of this order and the complaint (ECF 32),

 pursuant to 28 U.S.C. § 1915(d);

        (11) ORDERS Wexford of Indiana, LLC, to provide the United States Marshal

 Service with the full name, date of birth, social security number, last employment date,

 work location, and last known home address of any defendant who does not waive

 service if it has such information; and

        (12) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), John Galipeau, Andrew Liaw,

 Janice West, Downey, and Moonier to respond, as provided for in the Federal Rules of

 Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has

 been granted leave to proceed in this screening order.

        SO ORDERED.

        October 23, 2020                           s/ Damon R. Leichty
                                                   Judge, United States District Court




 4It is unnecessary for the Clerk or Marshal to serve Warden John Galipeau and Dr. Andrew Liaw
 because they have already appeared by counsel and waived service. See ECF 13, 14, 16, 24, and
 25.


                                              10
